              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 1 of 35




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


KONTROLFREEK, LLC, an Alabama
limited liability company,
                                             Case No. _______________
                 Plaintiff,

         v.

JACQUES WEBSTER p/k/a TRAVIS
SCOTT, an individual; CACTUS JACK
PUBLISHING, LLC, a Delaware
limited liability company; CACTUS
JACK RECORDS LLC, a California
limited liability company; CACTUS
JACK ENTERPRISES, LLC, a
California limited liability company;
CACTUS JACK MANAGEMENT,
LLC, a California limited liability
company,

                 Defendants.


                                     COMPLAINT

         Plaintiff KontrolFreek, LLC (“KontrolFreek”) files this Complaint against

Defendant Jacques Webster a/k/a Travis Scott (“Travis Scott”); and Defendants

Cactus Jack Publishing, LLC, Cactus Jack Records LLC, Cactus Jack Enterprises,

LLC, and Cactus Jack Management, LLC (collectively “Cactus Jack”) (collectively,



65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 2 of 35




with Travis Scott, “Defendants”) for copyright infringement pursuant to

17 U.S.C. § 501, trade dress infringement and false representations pursuant to the

Lanham Act, 15 U.S.C. §§ 1051, et seq., and unfair competition under the common

laws of the State of Georgia, and for cause would show as follows:

                                     THE PARTIES

         1.      Plaintiff KontrolFreek is an Alabama limited liability company with a

principal place of business located at 2020 Howell Mill Road NW, Suite C-119,

Atlanta, GA, 30318.

         2.      On information and belief, Jacques Webster p/k/a Travis Scott is an

individual residing in California at 9737 Rim Rock Cir, Loomis, California, 95650.

         3.      On information and belief, Defendant Cactus Jack Publishing, LLC is

a Delaware limited liability company with a principal place of business located at

1900 Avenue of the Stars, 25th Floor, Los Angeles, California 90067.

         4.      On information and belief, Defendant Cactus Jack Records LLC, is a

California limited liability company with a principal place of business located at

595 Lincoln Avenue, Suite 200, Pasadena, California 91103.

         5.      On information and belief, Defendant Cactus Jack Enterprises, LLC,

is a California limited liability company with a principal place of business at 9255

Sunset Boulevard, Second Floor, West Hollywood, California 90069.


                                             2
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 3 of 35




         6.      On information and belief, Defendant Cactus Jack Management, LLC

is a California limited liability company with a principal place of business located

at 9255 Sunset Boulevard, Second Floor, West Hollywood, California 90069.

                             JURISDICTION AND VENUE

         7.      This Court has subject matter jurisdiction over KontrolFreek’s

copyright infringement, trade dress infringement, and false representations claims

pursuant to 28 U.S.C. §§ 1331 and 1338(a) because these claims involve federal

questions related to infringement arising under federal trademark and copyright

laws. This Court also has subject matter jurisdiction over the substantial and

related claims arising under the laws of the State of Georgia pursuant to

28 U.S.C. §§ 1338(b) and 1367.

         8.      This Court has personal jurisdiction over Defendant Travis Scott

because he has conducted business in Georgia for multiple years and continues to

do so. Travis Scott’s professional connections in Georgia include a contractual

relationship with an Atlanta-based record label. Travis Scott also collaborates with

Atlanta-based artists. In 2019 alone, Travis Scott performed in Atlanta at least

three times: at the Super Bowl Halftime Show at Mercedes-Benz Stadium in

January 2019, at State Farm Arena in March 2019, and at Music Midtown Festival

in September 2019.


                                             3
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 4 of 35




         9.      This Court also has personal jurisdiction over Defendant Travis Scott

because, on information and belief, the concert in connection with which Travis

Scott launched his infringing gaming-related merchandise was virtually performed

through a platform that reached many customers in the State of Georgia.

         10.     This Court has personal jurisdiction over Defendant Cactus Jack

Publishing, LLC because the company has transacted business in Georgia for

multiple years and continues to do so; because the company committed a tortious

act within the State of Georgia; and because the company committed a tortious

injury in the State of Georgia caused by an act or omission outside of the State of

Georgia, and the company regularly does and solicits business and derives

substantial revenue from goods consumed and services rendered in the State of

Georgia.

         11.     This Court has personal jurisdiction over Defendant Cactus Jack

Records LLC because the company has transacted business in Georgia for multiple

years and continues to do so; because the company committed a tortious act within

the State of Georgia; and because the company committed a tortious injury in the

State of Georgia caused by an act or omission outside of the State of Georgia, and

the company regularly does and solicits business and derives substantial revenue

from goods consumed and services rendered in the State of Georgia.


                                             4
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 5 of 35




         12.     This Court has personal jurisdiction over Defendant Cactus Jack

Enterprises, LLC because the company has transacted business in Georgia for

multiple years and continues to do so; because the company committed a tortious

act within the State of Georgia; and because the company committed a tortious

injury in the State of Georgia caused by an act or omission outside of the State of

Georgia, and the company regularly does and solicits business and derives

substantial revenue from goods consumed and services rendered in the State of

Georgia.

         13.     This Court has personal jurisdiction over Defendant Cactus Jack

Management, LLC because the company has transacted business in Georgia for

multiple years and continues to do so; because the company committed a tortious

act within the State of Georgia; and because the company committed a tortious

injury in the State of Georgia caused by an act or omission outside of the State of

Georgia, and the company regularly does and solicits business and derives

substantial revenue from goods consumed and services rendered in the State of

Georgia.

         14.     Venue is proper in this judicial district pursuant to

28 U.S.C. § 1391(b) because a substantial part of the events giving rise to the claim




                                              5
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 6 of 35




occurred in Atlanta, Georgia, and because Defendants are subject to personal

jurisdiction in this district.

                              FACTUAL BACKGROUND
                               KontrolFreek’s Business

         15.     KontrolFreek is well-known in the gaming world for introducing

thumbsticks, grips, and other novel gaming accessories, known as

PERFORMANCE GAMING GEAR™, that enhance the player experience.

KontrolFreek’s products are available in over 9,000 stores across 40 countries.

KontrolFreek also created and developed FREEKNATION®, an international

community of gamers that has grown to include over four million members.

         16.     KontrolFreek engages directly with consumers through its eSports

team sponsorship programs. Professional gamers and hobbyists alike recognize

KontrolFreek as the source of the company’s high-quality gaming products offered

in connection with its trademarks and protected trade dress.

         17.     In addition to its 4 million FREEKNATION® members, KontrolFreek

has nearly 1 million followers on Twitter and half a million followers on

Facebook, over 600,000 followers on Instagram, and over 30,000 fans on Twitch.

         18.     KontrolFreek engages in licensing relationships with major brands in

the gaming world as part of both its sponsorship activities and its product design



                                            6
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 7 of 35




and marketing. For example, its thumbsticks are often co-marketed to millions of

gamers as part of new video game launches.

         19.     KontrolFreek recently joined forces with other well-known brands in

the gaming industry to produce COV-AID, a 10-hour streaming charity event that

featured celebrity athletes, musicians, and actors.

         20.     Since its founding in 2009, KontrolFreek has invested significant time

and financial resources to develop a strong reputation and goodwill in its

KONTROLFREEK® mark, the look and feel of its thumbsticks (“KontrolFreek

Trade Dress”), and other valuable marks and trade dress.

         21.     KontrolFreek was the first in the gaming industry to offer thumbstick

attachments for video game controllers. KontrolFreek remains the industry leader

in the gaming gear and thumbstick arena with its unique and highly collectible

product, which embodies the KontrolFreek Trade Dress.

         22.     As a result of KontrolFreek’s promotion of the KontrolFreek

thumbsticks embodying the KontrolFreek Trade Dress, consumers have come to

know and recognize KontrolFreek’s valuable trade dress, and have come to

associate KontrolFreek with high-quality products. The KontrolFreek Trade Dress,

and the goodwill associated with it, are of substantial value to KontrolFreek.




                                             7
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 8 of 35




         23.     The KontrolFreek Trade Dress comprises a combination of the

following elements:

         a)      A base with curved prongs;

         b)      A stem that is narrower than the base and top;

         c)      A base and stem that appear to be smooth and reflective;

         d)      A top that appears to be soft and non-reflective;

         e)      A circular top;

         f)      Vibrant color on the top;

         g)      Contrasting colors for the base and stem (for example, orange top

                 contrasted with black base and stem or purple top contrasted with

                 white base and stem); and

         h)      Ornamentation or design on the top.

   KontrolFreek Trade              KontrolFreek Trade Dress       KontrolFreek Trade Dress
         Dress                            Side View                    Angled View
       Top View




         24.     KontrolFreek often incorporates the key colors orange and purple into

its KontrolFreek Trade Dress, as seen in Exhibit A.



                                                  8
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 9 of 35




         25.     KontrolFreek also owns original, copyright-protected photographs of

its gaming accessory products, which it uses in advertising and marketing materials

(“KontrolFreek Photographs”).

         26.     The copyright-protected KontrolFreek Photographs are used to

advertise KontrolFreek products on KontrolFreek’s own website, as well as on

many different e-commerce platforms around the world.

         27.     The copyright-protected KontrolFreek Photographs are also featured

on social media and used throughout other marketing and media outlets.

         28.     In addition to its distinctive KontrolFreek Trade Dress and copyright-

protected KontrolFreek Photographs, KontrolFreek packages its products in

distinctive boxes. KontrolFreek’s distinctive boxes feature a combination of unique

designs and original text (“KontrolFreek Packaging”).

                            Defendants’ Unlawful Activities

         29.     Defendant Travis Scott is a well-known musician and performer. On

information and belief, many of Defendant Travis Scott’s fans and audience

members are professional and amateur gamers.

         30.     In April 2020, Defendant Scott performed a multi-day virtual concert

through the popular game Fortnite. On information and belief, Defendant Scott’s

Fortnite performance attracted an estimated 12 million people.


                                             9
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 10 of 35




         31.      On information and belief, Defendant Scott and his co-Defendants,

Cactus Jack, were looking for an opportunity to offer Cactus Jack-branded gaming

merchandise as part of a tie-in with Defendant Scott’s performance on Fortnite.

         32.      On information and belief, simultaneous with the Fortnite concert,

Defendants began advertising and offering for sale merchandise branded with

Cactus Jack’s trademarks.

         33.      Among the merchandise Defendants advertised and offered for sale in

connection with the Fortnite concert were Cactus Jack-branded thumbsticks

(“Cactus Jack Thumbsticks”).

         34.      Defendants adopted and used the distinctive KontrolFreek Trade

Dress in creating Defendants’ Cactus Jack Thumbsticks.

         35.      On information and belief, Defendants reproduced KontrolFreek’s

copyright-protected KontrolFreek Photographs of KontrolFreek’s gaming products.

Thereafter, Defendants modified the KontrolFreek Photographs to create

Defendants’ derivative photographs (“Infringing Photographs”).

         36.      Defendants’ Infringing Photographs feature KontrolFreek’s Black Ops

Thumbsticks, which contain KontrolFreek’s distinctive KontrolFreek Trade Dress.

         37.      There are multiple indications that Defendants reproduced the

copyright-protected KontrolFreek Photographs. For example, the reflections of


                                             10
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 11 of 35




light on the controllers in the Infringing Photographs are identical to the reflections

of light on the controllers in the copyright-protected KontrolFreek Photographs.

         38.      On information and belief, Defendants also modified the

KontrolFreek Photographs by superimposing the Cactus Jack logo/design over the

top of the KontrolFreek thumbstick in the Infringing Photographs.

         39.      In at least one of the Infringing Photographs, Defendants also altered

the color of the thumbsticks from orange to purple. See below and Exhibit B.

KontrolFreek Photographs                        Infringing Photographs




                                              11
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 12 of 35




         40.      After creating the Infringing Photographs, Defendants publicly

displayed the Infringing Photographs on social media, including but not limited to,

on Defendants Cactus Jack’s Instagram account.

         41.      On information and belief, Defendants have used the Infringing

Photographs in advertisements for the Defendants’ Cactus Jack Thumbsticks.

         42.      KontrolFreek has never authorized Defendants to use, reproduce,

publicly display, or create derivative works based on, the copyright-protected

KontrolFreek Photographs.

         43.      Defendants’ reproduction, public display, and creation of derivative

works based on the copyright-protected KontrolFreek Photographs without

KontrolFreek’s authorization constitutes copyright infringement.

         44.      In addition to the unauthorized reproduction and use of the copyright-

protected KontrolFreek Photographs, the Infringing Photographs use and feature

the distinctive KontrolFreek Trade Dress embodied in the KontrolFreek

thumbsticks.

         45.      Consumers saw the Infringing Photographs on Defendants’ Cactus

Jack’s Instagram account and other social media platforms. Consumers commented

that the Cactus Jack Thumbsticks appeared to be very similar to KontrolFreek’s

Products.


                                             12
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 13 of 35




         46.      Consumers also commented online that they were excited to see

Defendant Travis Scott and KontrolFreek working together, when that was not the

case. See Exhibit C.

         47.      On information and belief, consumers were confused into believing

that KontrolFreek had manufactured and distributed the Defendants’ Cactus Jack

Thumbsticks, when KontrolFreek had not.

         48.      Reproduced below are pictures of Defendants’ infringing Cactus Jack

Thumbsticks and representative comments by consumers. See also Exhibit C.




                                            13
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 14 of 35




         49.      As a result of Defendants’ misappropriation of the KontrolFreek

Trade Dress, consumers were confused as to the source of Defendants’ Cactus Jack

Thumbsticks.

         50.      By displaying the Infringing Photographs showing thumbsticks using

and featuring the KontrolFreek Trade Dress, Defendants induced consumers to

purchase the infringing Cactus Jack Thumbsticks under the incorrect assumption

that KontrolFreek was the source of the Cactus Jack Thumbsticks.

         51.      On information and belief, after the Fortnite concert, fans expressly

mentioned the KONTROLFREEK® brand name in response to Defendants’ launch

of the Cactus Jack Thumbsticks.

         52.      On information and belief, as of May 2020, Defendants were already

offering the infringing Cactus Jack Thumbsticks for sale to consumers.

         53.      On information and belief, as of May 2020, Defendants had not yet

begun to manufacture or have a third party manufacture the infringing Cactus Jack

Thumbsticks. On information and belief, as of May 2020, Defendants had not even

chosen a manufacturer for the infringing Cactus Jack Thumbsticks.

         54.      In or around May 2020, KontrolFreek contacted the Defendants about

Defendants’ unauthorized use and misappropriation of KontrolFreek intellectual




                                              14
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 15 of 35




property. During a phone call, Defendants asked if KontrolFreek would be willing

to manufacture the Cactus Jack Thumbsticks for Defendants, and at no cost.

         55.      The parties did not speak again after May 2020.

         56.      Thereafter, KontrolFreek continued investigating the nature and scope

of Defendants’ violations of KontrolFreek’s intellectual property.

         57.      On information and belief, in July 2020, consumers began receiving

the infringing Cactus Jack Thumbsticks that they had purchased in April 2020.

         58.      Consumers complained online about the delay between when they

purchased the Cactus Jack Thumbsticks and when they actually received the

Cactus Jack Thumbsticks. See Exhibit D.

         59.      Consumer also complained online about the poor quality of the Cactus

Jack Thumbsticks. One consumer even commented that the Cactus Jack

Thumbsticks were not like “normal kontrol freeks” [sic]. Id.

         60.      On information and belief, consumers incorrectly attributed the long

delay in receiving the infringing Cactus Jack Thumbsticks to KontrolFreek. On

information and belief, consumers were already confused by the Infringing

Photographs into believing that KontrolFreek had made, endorsed, or sponsored

the infringing Cactus Jack Thumbsticks, or that KontrolFreek was otherwise




                                             15
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 16 of 35




affiliated with Defendants and their infringing Cactus Jack Thumbsticks, when that

was not the case.

         61.      On information and belief, consumers also incorrectly attributed the

poor quality of the infringing Cactus Jack Thumbsticks to KontrolFreek. On

information and belief, consumers were already confused by the Infringing

Photographs into believing that KontrolFreek had made, endorsed, or sponsored

the infringing Cactus Jack Thumbsticks, or that KontrolFreek was otherwise

affiliated with Defendants and their infringing Cactus Jack Thumbsticks, when that

was not the case.

         62.      Defendants adopted and used the KontrolFreek Trade Dress to create

infringing thumbsticks that embody the KontrolFreek Trade Dress.

         63.      The Cactus Jack Thumbsticks are confusingly similar to the

KontrolFreek Trade Dress contained in the KontrolFreek thumbsticks.

         64.      The Defendants’ adoption and use of the KontrolFreek Trade Dress

served to further confuse consumers who purchased Defendants’ infringing Cactus

Jack Thumbsticks, under the incorrect assumption that KontrolFreek had made,

endorsed, or sponsored the infringing Cactus Jack Thumbsticks, or that

KontrolFreek was otherwise affiliated with Defendants and their infringing Cactus

Jack Thumbsticks, when that was not the case.


                                             16
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 17 of 35




         65.      In or around July 2020, KontrolFreek discovered that Defendants had

also reproduced KontrolFreek’s copyright-protected packaging design for

KontrolFreek’s products (“KontrolFreek Packaging”). Specifically, Defendants

copied KontrolFreek’s copyright-protected design elements and text in the

KontrolFreek Packaging for use in Defendants’ packaging of their infringing

thumbsticks.

         66.      Defendants’ Cactus Jack packaging (“Infringing Packaging”) is

substantially or strikingly similar to the copyright-protected KontrolFreek

Packaging. See Exhibit E. Like KontrolFreek’s Packaging, Defendants’ Infringing

Packaging is composed of a black background with predominantly white lettering.

         67.      Like KontrolFreek’s Packaging, Defendants’ Infringing Packaging

contains KontrolFreek’s slogan “GIVES GAMERS AT ALL LEVELS A

COMPETITIVE ADVANTAGE”™.

         68.      Like KontrolFreek’s Packaging, Defendants’ Infringing Packaging

displays KontrolFreek’s slogan in all capital letters, and depicts the slogan at the

top of the packaging. Like KontrolFreek’s Packaging, Defendants’ Infringing

Packaging uses a similar font for KontrolFreek’s slogan.

         69.      Defendants’ Infringing Packaging includes identical text to the

KontrolFreek Packaging below the placement of KontrolFreek’s slogan GIVES


                                             17
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 18 of 35




GAMERS AT ALL LEVELS A COMPETITIVE ADVANTAGE™: “Combining

ergonomics and innovative design.”

         70.      Defendants’ Infringing Packaging includes identical bullet points to

the KontrolFreek Packaging, arranged in the same order: “IMPROVE

ACCURACY,” “ENHANCE GRIP,” “INCREASE COMFORT.”

         71.      Defendants’ Infringing Packaging includes a reproduction of the

drawing of a controller in white with black thumbsticks. The drawing is located on

the bottom right-hand corner of Defendants’ Infringing Packaging, in the same

location as a similar drawing of a controller in the KontrolFreek Packaging.

         72.      At the time that Defendants began designing their Infringing

Packaging, Defendants were aware of KontrolFreek and, on information and belief,

had access to the KontrolFreek Packaging.

         73.      Defendants’ Infringing Packaging violates KontrolFreek’s copyrights

in the KontrolFreek Packaging.

         74.      Defendants’ actions constitute intentional copyright infringement and

willful and unlawful attempts to confuse the public and interfere with

KontrolFreek’s established business.




                                             18
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 19 of 35




         75.      Defendants’ actions are also likely to deceive consumers into

believing that Defendants’ Cactus Jack Thumbsticks originate from or are

sponsored by or otherwise affiliated with KontrolFreek, when they are not.

         76.      On information and belief, the infringing Cactus Jack Thumbsticks are

still being offered for sale. See Exhibit F.

                             FIRST CLAIM FOR RELIEF
                 (Copyright Infringement in Violation of 17 U.S.C. § 501)

         77.      KontrolFreek repeats and realleges the allegations in the preceding

Paragraphs 1 through 76 of this Complaint as if fully set forth herein.

         78.      The KontrolFreek Photographs constitute copyrightable subject matter

under the copyright laws of the United States.

         79.      KontrolFreek is the sole owner of copyright in the KontrolFreek

Photographs.

         80.      On August 24, 2020, KontrolFreek filed applications to register its

copyright in two of the KontrolFreek Photographs as follows:

         Title                                                  Registration No.

         KontrolFreek Black Ops PS Perspective Photo            VA0002215100

         KontrolFreek Black Ops XB Perspective Photo            VA0002215096

         81.      KontrolFreek is the sole owner of all right and title in U.S. Copyright

Registration Nos. VA0002215100 and VA0002215096.
                                              19
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 20 of 35




         82.      The effective date of registration for U.S. Copyright Registration Nos.

VA0002215100 and VA0002215096 is August 24, 2020.

         83.      KontrolFreek has never authorized Defendants to copy, reproduce,

display, create derivative works based on, or distribute unauthorized copies of the

KontrolFreek Photographs.

         84.      On information and belief, Defendants, without KontrolFreek’s

license, authorization, or permission, reproduced, distributed, created derivative

works based on, and exploited the KontrolFreek Photographs. Defendants

reproduced and altered the copyright-protected KontrolFreek Photographs to create

the Infringing Photographs, then publicly displayed and distributed the Infringing

Photographs.

         85.      Defendants’ Infringing Photographs are substantially or strikingly

similar to, and infringe, the copyright-protected KontrolFreek Photographs.

         86.      On information and belief, Defendants had access to the KontrolFreek

Photographs prior to the time that Defendants created the Infringing Photographs.

         87.      Defendants’ actions violate KontrolFreek’s exclusive rights in and to

the original works of authorship embodied by the copyright-protected

KontrolFreek Photographs under 17 U.S.C. § 106, including but not limited to, the




                                              20
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 21 of 35




exclusive rights to reproduce, publicly display, and distribute copies of the works,

and to prepare derivative works based upon the works.

         88.      Defendants’ actions have caused damage and continue to cause

damage to KontrolFreek, in an amount to be proven at trial.

         89.      Defendants’ actions have caused Defendants to profit from their

willful and intentional infringement of KontrolFreek’s copyrights in the works.

         90.      Defendants’ actions and infringement of the copyright-protected

KontrolFreek Photographs have caused, and unless enjoined by this Court, will

continue to cause, irreparable injury to KontrolFreek’s property and business, for

which KontrolFreek has no adequate remedy at law.

                            SECOND CLAIM FOR RELIEF
                 (Copyright Infringement in Violation of 17 U.S.C. § 501)

         91.      KontrolFreek repeats and realleges the allegations in the preceding

Paragraphs 1 through 76 of this Complaint, inclusive, as if fully set forth herein.

         92.      The KontrolFreek Packaging constitutes copyrightable subject matter

under the copyright laws of the United States.

         93.      KontrolFreek is the sole owner of copyright in the KontrolFreek

Packaging.

         94.      KontrolFreek is the sole owner of all right and title in a U.S.

Copyright Registration for the KontrolFreek Packaging.
                                               21
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 22 of 35




         95.      On July 31, 2020, KontrolFreek filed an application to register its

copyright in the KontrolFreek Packaging as follows:

Title                                                           Registration No.

KontrolFreek Vortex/BlackOps Packaging Artwork                  VA0002212204

         96.      The effective date of registration for U.S. Registration No.

VA0002212204 is July 31, 2020.

         97.      KontrolFreek has never authorized Defendants to copy, reproduce,

publicly display, create derivative works based on, or distribute unauthorized

copies of the copyright-protected KontrolFreek Packaging.

         98.      On information and belief, Defendants, without KontrolFreek’s

license, authorization, or permission, reproduced, publicly displayed, distributed,

created derivative works based upon, and exploited the copyright-protected

KontrolFreek Packaging. Defendants reproduced and altered the KontrolFreek

Packaging to create the Infringing Packaging, then publicly displayed and

distributed the Infringing Packaging.

         99.      The Infringing Packaging is substantially or strikingly similar to, and

infringes, KontrolFreek’s copyright in the KontrolFreek Packaging.




                                              22
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 23 of 35




         100. On information and belief, Defendants had access to the copyright-

protected KontrolFreek Packaging prior to the time that Defendants created the

Infringing Packaging.

         101. Defendants’ actions violate KontrolFreek’s exclusive rights in and to

the original work of authorship embodied in the KontrolFreek Packaging under

17 U.S.C. § 106, including but not limited to, the exclusive rights to reproduce,

publicly display, and distribute copies of the work, and to prepare derivative works

based upon, the copyright-protected KontrolFreek Packaging.

         102. Defendants’ actions have caused damage and continue to cause

damage to KontrolFreek, in an amount to be proven at trial.

         103. Defendants’ actions have caused Defendants to profit from

Defendants’ infringement of KontrolFreek’s copyrights in the work.

         104. Defendants’ actions have caused Defendants to profit from the willful

and intentional infringement of KontrolFreek’s copyright in the work.

         105. Defendants’ actions and infringement of the copyright-protected

KontrolFreek Packaging have caused, and unless enjoined by this Court, will

continue to cause, irreparable injury to KontrolFreek’s property and business, for

which KontrolFreek has no adequate remedy at law.




                                            23
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 24 of 35




                             THIRD CLAIM FOR RELIEF
              (Trade Dress Infringement in Violation of 15 U.S.C. § 1125(a))

         106. KontrolFreek repeats and realleges the allegations contained in

Paragraphs 1 through 76 of this Complaint as if fully set forth herein.

         107. KontrolFreek owns exclusive rights in the KontrolFreek Trade Dress,

made up of the following elements: (a) a base with curved prongs; (b) a stem that

is narrower than the base and top; (c) a base and stem that appear to be smooth and

reflective; (d) a top that appears to be soft and non-reflective; (e) a circular top; (f)

vibrant color on the top; (g) contrasting colors for the base and stem (for example,

orange top contrasted with black base and stem or purple top contrasted with white

base and stem); and (h) ornamentation or design on the top.

         108. The KontrolFreek Trade Dress is in use in connection with the

KontrolFreek’s thumbsticks throughout the United States, and was first used in

commerce long before the infringing trade dress adopted by Defendants in the

Cactus Jack Thumbsticks.

         109. Consumers recognize the KontrolFreek Trade Dress embodied in the

KontrolFreek thumbsticks to indicate KontrolFreek as the exclusive source of the

KontrolFreek thumbsticks.

         110. KontrolFreek’s KontrolFreek Trade Dress is not functional and acts as

a source indicator for KontrolFreek’s thumbsticks.
                                            24
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 25 of 35




         111. Defendants’ Cactus Jack Thumbsticks embody the KontrolFreek

Trade Dress.

         112. Defendants’ infringing Cactus Jack Thumbsticks are confusingly

similar to the KontrolFreek Trade Dress embodied in the KontrolFreek

thumbsticks.

         113. On information and belief, consumers were actually confused about

the source of Defendants’ Cactus Jack Thumbsticks.

         114. On information and belief, consumers mistakenly believed that

KontrolFreek was affiliated with Defendants or sponsored Defendants’ Cactus Jack

Thumbsticks, when that was not the case.

         115. On information and belief, consumers were disappointed by

Defendants’ customer service related to Defendants’ Cactus Jack Thumbsticks, and

believed that Defendants’ Cactus Jack Thumbsticks were lower quality products

than the thumbsticks that KontrolFreek is well-known for producing and selling.

         116. Defendants’ use of the KontrolFreek Trade Dress constitutes the use

in commerce of a word, term, name, symbol, or device, which use is likely to cause

confusion, or to cause mistake or to deceive, as to the affiliation, connection, or

association of Defendants with KontrolFreek, or as to the origin, sponsorship, or




                                            25
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 26 of 35




approval of Defendants’ Cactus Jack Thumbsticks by KontrolFreek, in violation of

15 U.S.C. § 1125(a).

         117. Defendants’ adoption and use of the KontrolFreek Trade Dress

constitutes false designations of origin of, and false representations about,

Defendants’ Cactus Jack Thumbsticks.

         118. Defendants have profited from their use and exploitation of the

KontrolFreek Trade Dress.

         119. KontrolFreek never authorized Defendants to adopt or use the

KontrolFreek Trade Dress.

         120. Defendants’ actions have caused and continue to cause damages to

KontrolFreek in an amount to be proven at trial.

         121. Defendants’ actions have caused irreparable harm to KontrolFreek,

for which KontrolFreek has no adequate remedy at law.

         122. Unless Defendants are enjoined from committing the unlawful acts

alleged herein, including the unauthorized use in commerce of the Cactus Jack

Thumbsticks, KontrolFreek will continue to suffer irreparable harm. Accordingly,

KontrolFreek is entitled to injunctive relief pursuant to 15 U.S.C. § 1116

restraining Defendants, their officers, agents, and employees, and all other persons




                                            26
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 27 of 35




acting in concert with them, from engaging in any further act of infringement of

the KontrolFreek Trade Dress in violation of the Lanham Act.

         123. Pursuant to 15 U.S.C. § 1117(a), KontrolFreek is also entitled to

recover damages it has sustained and will sustain as a result of Defendants’

wrongful conduct, which may be trebled according to the circumstances of the

case.

         124. Defendants’ conduct makes this an exceptional case under 15 U.S.C.

§ 1117(a), and thus KontrolFreek is entitled to an award of its attorneys’ fees and

costs.

                            FOURTH CLAIM FOR RELIEF
                (False Representations in Violation of 15 U.S.C. § 1125(a))

         125. KontrolFreek repeats and realleges the allegations contained in

Paragraphs 1 through 76 of this Complaint as if fully set forth herein.

         126. Defendants used the Infringing Photographs to advertise Defendants’

Cactus Jack Thumbsticks for sale.

         127. The Infringing Photographs use and feature the KontrolFreek Trade

Dress.

         128. Defendants, by using the KontrolFreek Trade Dress in Defendants’

advertisements for Defendants’ infringing Cactus Jack Thumbsticks, induced

consumers into purchasing Defendants’ infringing Cactus Jack Thumbsticks under
                                            27
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 28 of 35




the mistaken impression that KontrolFreek was the source of, or endorsed the

infringing Cactus Jack Thumbsticks, when that was not the case.

         129. Defendants’ use of the Infringing Photographs and the KontrolFreek

Trade Dress in this manner constitutes the use in commerce of a word, term, name,

symbol, or device, which use is likely to cause confusion, or to cause mistake or to

deceive, as to the affiliation, connection, or association of the Defendants with

KontrolFreek, or as to the origin, sponsorship, or approval of Defendants’ Cactus

Jack Thumbsticks by KontrolFreek, in violation of 15 U.S.C. § 1125(a).

         130. Defendants’ false representations have caused and continue to cause

damages to KontrolFreek, in an amount to be proven at trial.

         131. On information and belief, Defendants have enjoyed substantial

profits attributable to their false representations, profits that should be disgorged to

KontrolFreek.

         132. Unless restrained or enjoined by this Court, Defendants will persist in

their false representations, thereby causing KontrolFreek further irreparable harm.

         133. Defendants’ false representations have caused and continue to cause

irreparable harm to KontrolFreek for which KontrolFreek has no adequate remedy

at law.




                                            28
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 29 of 35




         134. Unless Defendants are enjoined from committing the unlawful acts

alleged herein, including false representations in commerce, KontrolFreek will

continue to suffer irreparable harm. Accordingly, KontrolFreek is entitled to

injunctive relief pursuant to 15 U.S.C. § 1116 restraining Defendants, their

officers, agents, and employees, and all other persons acting in concert with them,

from engaging in any further false representations in violation of the Lanham Act.

         135. Pursuant to 15 U.S.C. § 1117(a), KontrolFreek is also entitled to

recover damages it has sustained and will sustain as a result of Defendants’

wrongful conduct, which may be trebled according to the circumstances of the

case.

         136. Defendants’ conduct makes this an exceptional case under 15 U.S.C.

§ 1117(a), and thus KontrolFreek is entitled to an award of its attorneys’ fees and

costs.

                             FIFTH CLAIM FOR RELIEF
                 (Deceptive Trade Practices in Violation of Georgia Law)

         137. KontrolFreek repeats and realleges the allegations in the preceding

Paragraphs 1 through 76 of this Complaint, inclusive, as if fully set forth herein.

         138. Defendants’ use of KontrolFreek’s intellectual property has caused a

likelihood of confusion or of misunderstanding as to the source, sponsorship,

approval, or certification of Defendants’ Cactus Jack Thumbsticks, and
                                            29
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 30 of 35




furthermore has caused a likelihood of confusion or of misunderstanding for

consumers as to affiliation, connection, or association with or certification by

KontrolFreek, in violation of O.C.G.A. § 10-1-372.

         139. Defendants’ deceptive trade practices have caused and continue to

cause damages to KontrolFreek in an amount to be proven at trial.

         140. On information and belief, Defendants have enjoyed substantial

profits attributable to their deceptive trade practices, profits that should be

disgorged to KontrolFreek.

         141. Unless restrained and enjoined by this Court, Defendants will persist

in their deceptive trade practices, thereby causing KontrolFreek further irreparable

harm.

         142. Defendants’ deceptive trade practices have caused and continue to

cause irreparable harm to KontrolFreek, for which KontrolFreek has no adequate

remedy at law.

                                 PRAYER FOR RELIEF

         Wherefore, Plaintiff KontrolFreek prays for a judgment as follows:

         1.       That the Court enter a judgment that Defendants have infringed

KontrolFreek’s copyright in the KontrolFreek Photographs;




                                             30
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 31 of 35




         2.       That the Court enter a judgment that Defendants have infringed

KontrolFreek’s copyright in the KontrolFreek Packaging;

         3.       That the Court permanently enjoin Defendants, and all persons in

active concert or participation with Defendants, from further infringement of

KontrolFreek’s copyrights in the KontrolFreek Photographs and KontrolFreek

Packaging, pursuant to 17 U.S.C. § 502;

         4.       That the Court order the impounding and destruction of all infringing

copies reproduced, used, or distributed by Defendants in violation of

KontrolFreek’s exclusive rights in and to the copyrights in the KontrolFreek

Photographs and the KontrolFreek Packaging, pursuant to 17 U.S.C. § 503;

         5.       That the Court order Defendants to pay KontrolFreek its actual

damages and any profits that Defendants obtained, pursuant to 17 U.S.C. § 504;

         6.       That the Court enter a judgment that Defendants’ copyright

infringement has been knowing and willful;

         7.       That, pursuant to 15 U.S.C. § 1116(a) and O.C.G.A. § 10-1-373, the

Court permanently enjoin and restrain Defendants from:

                  a)    Using the KontrolFreek Trade Dress or any trade dress or

         designation that is confusingly similar thereto, on or in connection with the

         advertisement, promotion, offering for sale, sale, or distribution of any


                                             31
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 32 of 35




         goods, on or in connection with the advertisement, promotion, offering for

         sale, sale, or rendition of any services, in connection with the conduct of any

         business, or as part of any domain name at any level;

                  b)    Assisting other parties in using the KontrolFreek Trade Dress

         for the advertisement, promotion, offering for sale, sale, or distribution of

         any goods, on or in connection with the advertisement, promotion, offering

         for sale, sale, or rendition of any services, in connection with the conduct of

         any business, or as part of any domain name at any level;

                  c)    Attempting to pass off Defendants’ Cactus Jack Thumbsticks as

         products that have some affiliation, connection, or association with

         KontrolFreek, or creating the commercial impression that KontrolFreek

         approves of, sponsors, or is the origin of any of Defendants’ products; and

                  d)    Otherwise competing unfairly with KontrolFreek.

         8.       That the Court order Defendants, pursuant to 15 U.S.C. § 1118, to

deliver to the Court for destruction or other disposition all labels, signs, prints,

packages, wrappers, receptacles, advertisements, and copies of websites in hard

copy and computer readable form, bearing any of the designations whose use is

enjoined under the injunction prayed for herein, and all plates, molds, matrices,

and other means of making the same;


                                             32
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 33 of 35




         9.       That the Court order Defendants to engage in corrective advertising to

relieve harm already caused to KontrolFreek’s reputation, including without

limitation, an apology and corrective statement by Defendants issued on all

relevant social media platforms and through other relevant entertainment and video

game-related media outlets;

         10.      That the Court order Defendants, pursuant to 15 U.S.C § 1116(a), to

file with the Court and serve upon counsel for KontrolFreek, within thirty (30)

days after service on Defendants of the injunctions prayed for herein, a report in

writing under oath setting forth in detail the manner and form in which Defendants

have complied with the injunctions;

         11.      That the Court order Defendants, pursuant to 15 U.S.C. § 1117(a), to

pay to KontrolFreek the profits Defendants has collected and the damages

sustained by KontrolFreek as a result of Defendants’ infringement of the

KontrolFreek Trade Dress, and that the amount be enhanced up to three times the

amount of actual damages according to the exceptional circumstances of the case;

         12.      That the Court order Defendants, pursuant to 15 U.S.C. § 1117(a),

17 U.S.C. § 512(f)(2), and O.C.G.A. § 10-1-373, to pay to KontrolFreek its

attorneys’ fees and costs;




                                             33
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 34 of 35




         13.      That the Court order Defendants to pay to KontrolFreek all other

damages allowable by law or in equity; and

         14.      That the Court grant to KontrolFreek such other and further relief as

the Court may deem just and proper.

                                     JURY DEMAND

         In accordance with Rules 38 and 39 of the Federal Rules of Civil Procedure,

KontrolFreek asserts its rights and demands a trial by jury on all issues triable by a

jury.




                   [Signature of Counsel Appears on the Following Page]




                                              34
65733101v.8
              Case 1:20-cv-03882-JPB Document 1 Filed 09/18/20 Page 35 of 35




Dated: September 18, 2020                        Respectfully submitted,

                                                 SEYFARTH SHAW LLP

                                                 /s/ Lauren M. Gregory
                                                 Lauren M. Gregory
                                                 Georgia Bar No. 729061
                                                 lgregory@seyfarth.com
                                                 Becki C. Lee
                                                 Georgia Bar No. 167852
                                                 bclee@seyfarth.com
                                                 1075 Peachtree St. NE, Suite 2500
                                                 Atlanta, Georgia 30309
                                                 Telephone: (404) 885-1500

                                                 Lisa H. Meyerhoff*
                                                 lmeyerhoff@seyfarth.com
                                                 700 Milam St. #1400
                                                 Houston, TX 77002
                                                 Telephone: (713) 225-2300

                                                 Attorneys for Plaintiff KontrolFreek,
                                                 LLC

                                                 *pro hac vice application to be filed




                                            35
65733101v.8
